COLLABORATION AGREEMENT The Agreement is by and between Reynolds Innovations Inc. (hereinafter “RII”) and Ecology Coatings Inc. (hereinafter “Supplier”).The effective date of this Agreement is April 1st, Whereas RII is a manufacturer and seller of tobacco products, including cigarettes, snus, and other smokeless tobacco products; Whereas Supplier has expertise and capabilities regarding coatings, including UV curable products; Whereas RII and Supplier desire to discuss with one another projects, products, needs and ideas of RII relating to coatings having application as components of tobacco products; Whereas RII and Supplier deem it desirable to collaborate on a project directed toward Supplier’s development for RII of coatings and associated technologies for RII’s use in tobacco products; Now therefore, RII and Supplier deem it mutually beneficial to engage in collaborative activities with one another, to become parties to this Agreement, and to agree as follows: SECTION 1.DEFINITIONS 1.1Defined Terms.The following terms have the following meanings: "Affiliate" means, as to a party to this Agreement, any corporation, company, partnership, joint venture or other entity which controls, is controlled by, or is under common control with, such party.For purposes of this definition, the term “control” shall mean the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person or entity, whether through ownership of voting securities, by contract, or otherwise. "Confidential Information" means (i) any proprietary information of either party or of a third party with whom either party has an obligation of confidence, (ii) any other information or data relating to any aspect of the collaboration or any research project, work in progress, tests, scientific information, technical information, engineering information, manufacturing information, marketing plan, business plan, proposal, financial or personnel matter relating to either party or to a third party with whom either party has an obligation of confidence, or (iii) the present or future products, sales, suppliers, customers, employees, investors or business of either party or a third party with whom either party has an obligation of confidence; whether any of the foregoing is observed or in oral, written, graphic or electronic form. “Coatings” means materials capable of being applied to components of tobacco products, and including materials and formulations. “Intellectual Property” means information, concepts, ideas, discoveries, inventions (whether conceived or reduced to practice, and whether or not patentable), specifications, requirements, prototypical products, prototypical product components, data, codes, programs, designs, blueprints, sketches, graphics, drawings, photographs, developments, processes, methods, know-how, trade secrets, patent applications, patents, and other intellectual property of any type, and enhancements and improvements of the foregoing. “Receiving Party” has the meaning set forth in Section 5.2. SECTION 2.COLLABORATION 2.1Collaboration.RII and Supplier will cooperate towards engaging in research and development efforts for the purpose of developing Coatings and evaluating tobacco product components having Coatings applied thereto.Details of the types and specifications of Coatings intended to be produced by Supplier pursuant to the collaboration, are set forth in Attachment A, (Collaboration Activities including Descriptions of Coatings), which is attached hereto and becomes part of this Agreement.The content of Attachment A may be amended in writing, by mutual consent of the Parties. 2.2RII’s Responsibilities.RII shall have primary responsibility for identifying the overall goals of the collaboration, and for evaluating Coatings provided to it by Supplier.RII shall disclose to Supplier information, concepts, ideas, specifications, and requirements (to the extent available and at RII’s sole discretion) regarding RII’s needs relating to the Coatings. 2.3Supplier’s Responsibilities.Supplier shall have primary responsibility for designing, manufacturing and supplying to RII Coatings that meet specifications and requirements set by RII and are acceptable to RII.Supplier shall have the responsibility of providing adequate non-commercial quantities of Coatings to RII solely for the purpose of allowing RII to conduct evaluation of the Coatings for research and development purposes.Supplier shall have the responsibility of providing to RII information regarding: (i) Coatings and the components of those Coatings, (ii) all process conditions regarding preparation of those Coatings. 2.4Periodic Meetings.Supplier and RII shall arrange periodic meetings, to be held periodically at mutually agreeable times and locations to discuss with one another the status of the project, project timing, design review, changes relating to the Coatings, and other relevant topics relating to the collaboration and the Coatings. 2.5Visit of Facilities.Representatives of either party may, upon reasonable notice and at times reasonably acceptable to the other party, (i) visit the facilities where the activities relating to the collaboration are being conducted; and (ii) consult informally, during such visits and by telephone, with personnel of the other party performing such activities.Each party shall bear its own expenses with regard to any such visits, unless otherwise agreed upon in writing by the parties.If requested by the other party, the parties each shall cause appropriate individuals working on the activities relating to the collaboration to be available for meetings at the location of the facilities where such individuals are employed at times reasonably convenient to each party. 2.6Supplier’s Limited Exclusivity of Efforts.Supplier represents and warrants that, as of the effective date of this Agreement, it is not in any way conducting any activities with any third party relating to the development, manufacture, supply, or sale of any Coatings for use in connection with tobacco products or for use within the tobacco industry.Until the later of December 1st, 2011 or future date that the parties enter into a Commercial Agreement of the type set forth in Attachment B (Detailed Project Stages, Compensation, and Success Criteria),which is attached hereto and becomes part of this Agreement,Supplier shall not, without RII’s prior written approval, solicit orders, initiate any orders, cooperate in the fulfillment of orders, or conduct any activities with any third party relating to the development, manufacture, supply, or sale of any Coatings for use in connection with tobacco products or for use within the tobacco industry. 2.7RII’s Non-Exclusivity of Efforts.RII makes no representation or warranty that, it has not entered into any agreement with any third party (or that it will not enter into any agreement with any third party) that obligates RII to (i) collaborate with any third party towards the development, manufacture, supply or sale of Coatings (or coatings of any type) to RII, or (ii) purchase Coatings (or coatings of any type) from any third party.During the collaboration period, RII shall remain entitled to place orders or conduct any activities with any third party relating to the development, manufacture, supply, or sale of any type of coatings (including Coatings).Nothing contained in this Agreement shall be construed as requiring RII to (i) use any Coatings or associated technology resulting from this Agreement or from the efforts of Company, or (ii) stop obtaining any types of coatings from other sources, including RII’s current source of coatings or coated papers for use associated with tobacco product manufacture. SECTION 3.COMMERCIAL ASPECTS OF COLLABORATION 3.1Acceptance.Provided that the Coatings perform in accordance with the specifications, meets those qualifications, and performs in accordance with the general criteria set forth in Attachments A, which is attached hereto and becomes part of this Agreement, RII shall notify Supplier of its acceptance of the Coatings. 3.2Delivery.Supplier shall supply RII with Coatings for evaluation pursuant to Suppliers’ consent, which is attached hereto as Attachment B and becomes part of this Agreement.The party may mutually agree in writing to amend each element of Attachment B during the term of this Agreement. 3.3Payment Terms.Payment terms shall be those set forth in Attachment B.In no event shall RII be responsible for payment of more that those amounts set forth in Attachment B, without its prior written consent. 3.4Costs of Collaboration.Direct costs associated with the collaboration during the development and application of Coatings shall be but limited to the extent set forth in Attachment B. 3.5Further Commercial Relationship.In the event that RII, in its sole discretion, determines that any Coatings provided by Supplier are satisfactory for use in applications in conjunction with any tobacco product component, the parties each shall negotiate in good faith towards arriving at terms and conditions of a separate Commercial Agreement to exclusively license Supplier’s Coatings.This Commercial Agreement would provide for RII’s or its Affiliates ability to employ for commercial purposes any and all formulations and technologies associates with Coatings provided by Supplier and for Supplier's ability to be reasonably compensated for RII's commercial use of such formulations, technologies and materials.The ranges of Commercial costs have been estimated by the parties in accordance set forth in, Attachment C. (Proposed Commercial Terms of Collaboration).Nothing contained in this Agreement shall be construed as obligating RII to employ Coatings in commercial applications or to enter into any type of commercial agreement with Supplier; and any commercial relationship with Supplier shall be at RII’s sole discretion. SECTION 4.INTELLECTUAL PROPERTY RIGHTS 4.1Ownership. (a)All Intellectual Property resulting solely from RII or its representatives shall be solely owned by RII.All Intellectual Property resulting from activities of RII unrelated to the Coatings, this Agreement or the collaboration contemplated thereby, whether or not those activities involved a third party, shall be owned (as between RII and Supplier) by RII.Disclosure of Intellectual Property of RII to Supplier by RII shall not in any way affect RII’s ownership rights with respect to RII’s Intellectual Property, absent a written agreement to the contrary. (b)All Intellectual Property relating to the Coatings resulting solely from Supplier or its representatives, whether or not those activities involved a third party, shall be owned (as between RII and Supplier) by Supplier. provided that, all such Intellectual Property results from activities of Supplier related to the Coatings, this Agreement or the collaboration contemplated thereby. (c)With regards to 4.1 (b) Supplier agrees to license to RII and its Affiliates such Intellectual Property on both a non-exclusive and exclusive basis, subject to mutually acceptable commercial terms. 4.2Intellectual Property from Joint Activities. (a)Intellectual Property that results from the joint activities of the parties by their respective employees or representatives shall be owned by (i) Supplier if the Intellectual Property relates to the Coatings, and (ii) RII if the Intellectual Property relates to any product resulting from the use of the Coatings and processes associated with the use of the Coatings for production of any such product containing tobacco components.(iii) both parties if the Intellectual Property relates to any product resulting from the use of the Coatings and processes associated with the application of the Coatings for production of any such product other than those containing tobacco components. (b) For inventions (whether or not patentable), inventorship shall be determined in accordance with the rules of inventorship under the laws of the United States of America), and inventions that are jointly invented by the parties shall be owned by (i) Supplier if the inventions relate to the Coatings and processes associated with the manufacture of the Coatings, and (ii) RII if the inventions relate to any product resulting from the use of the Coatings and processes associated with the use of the Coatings for production of any such product containing tobaccocomponents. (iii) both parties if the inventions relate to any product resulting from the use of the Coatings and processes associated with the application of the Coatings for production of any such product other than those containing tobaccocomponents.The parties each shall enter into (or shall have entered into) agreements with their respective employees and representatives providing that, to the extent permitted by applicable law, such employees and representatives shall assign (or be obligated to assign) to the party hereto which acts as their employer or applicable contracting party, the ownership and control of all inventions conceived or reduced to practice by such employees and representatives in the course of their employment for, or within the scope of the relevant relationship with, each party hereto. (c) From the effective date of this Agreementand for a period of 3 years thereafter,Supplier shall grant to RII an exclusive license under the Intellectual Property that arises from Joint Activitiesowned by the Supplier in accordance with Section 4.2 (a).and a non-exclusive license under the Intellectual Property that arises from Joint Activitiesowned by the Supplier in accordance with Section 4.2 (a), thereafter subject to mutually acceptable commercial terms. 4.3Prosecution of Patents.Supplier shall be solely responsible for preparing, filing, prosecuting and maintaining (at its discretion) patents and or patent applications for inventions for which it has ownership rights pursuant to Sub-Section 4.1(b).RII shall be solely responsible for preparing, filing, prosecuting and maintaining (at its discretion) patents and patent applications for inventions for which it has ownership rights pursuant to Sub-Sections 4.1(a) and 4.2 (b).Each party shall cooperate with the other with regard to the preparation, filing, and prosecution of patent applications directed toward inventions that name at least one inventor of Supplier and/or that otherwise result from activities of Supplier pursuant to this Agreement.The parties shall ensure that their respective employees and representative who are named as on patent applications as inventors on jointly owned patent applications have executed assignments to the appropriate party. 4.4Infringement Actions.If a party receives any notice, suit or claim alleging that the conduct or activities of either or both of the parties in accordance with this Agreement infringes Intellectual Property rights of a third party, the party receiving such notice shall promptly inform the other, and the parties shall promptly discuss and decide on an appropriate action and response to such notice, suit or claim. 4.5Documents.RII shall have sole ownership rights of all documents that originate by or through it, its employees, or its representatives.Supplier shall have sole ownership rights of all documents that originate by or through it, its employees, or its representatives. 4.6No Other Licenses.Except as expressly set forth in this Agreement or as required by law, nothing in this Agreement shall be construed to grant any right or license under any Intellectual Property of either party to the other, including any patent, trademark or trade secret. SECTION 5.CONFIDENTIALITY 5.1Confidentiality Obligation.For a period that extends for seven years beyond termination, each party shall maintain in confidence all Confidential Information disclosed to it by the other party.Neither party will use, disclose or grant the use of such Confidential Information except as expressly authorized by this Agreement.To the extent that disclosure is authorized by this Agreement, the party receiving the Confidential Information (the "Receiving Party") shall obtain prior agreement from its employees, representatives and contracting parties to whom disclosure is to be made to hold in confidence and not make use of such information for any purpose other than those permitted by this Agreement.Each party will use at least the same standard of care as it uses to protect its own proprietary and trade secret information to ensure that such employees, representatives and contracting parties do not disclose or make any unauthorized use of such Confidential Information.Each party will promptly notify the other upon discovery of any unauthorized use or disclosure of the Confidential Information.The Receiving Party shall be responsible to the other party for any loss of Confidential Information of the other party or breach of the provisions of this Section 5 by any employee, representative or contracting party of the Receiving Party that received such Confidential Information from the Receiving Party. 5.2Exceptions.The obligations of confidentiality contained in Sub-Section 5.1 will not apply to the extent that it can be established by the Receiving Party by competent proof that such Confidential Information: (i) was already known to the Receiving Party, other than under an obligation of confidentiality, at the time of receipt from the other party; (ii) was generally available to the public or otherwise part of the public domain at the time of its receipt from the other party; (iii) becomes generally available to the public or otherwise part of the public domain after its disclosure and other than through any act or omission of the Receiving Party in breach of this Agreement; or (iv) was received by the Receiving Party, other than under an obligation of confidentiality, by a third party lawfully in possession of the information. 5.3Authorized Disclosure.Each party (and third parties as applicable) may disclose the Confidential Information to the extent such disclosure is reasonably necessary in filing or prosecuting patent applications, prosecuting or defending litigation, complying with court orders, or complying with applicable governmental regulations, provided that if such party is required to make any such disclosure of the Confidential Information it will to the extent practicable give reasonable advance notice to the other party of such disclosure requirement and, except to the extent inappropriate in the case of patent applications, will use its best efforts to secure confidential treatment of such information required to be disclosed. 5.4Further Authorized Disclosure.In no event shall RII be restricted in its ability to use any information provided to it by Supplier pursuant to Sub-Section SECTION 6.TERM AND TERMINATION 6.1Term of Collaboration.Unless earlier terminated as provided herein, the period over which the collaboration set forth in Section 2 extends shall commence on the effective date of this Agreement and shall continue for a term that ends on or before December 31, 2011.The term of the collaboration may end prior to December 31, 2011 in the event that the parties agree in writing that collaborative activities are complete.That term may be extended by mutual agreement of the parties following written notice by one party to the other of its desire to extend that term; provided such notice is received by the other party at least 90 days prior to the date of expiration of that term.Upon expiration of such term, this Agreement shall terminate. 6.2Termination. (a) The parties may mutually agree in writing at any time to terminate the collaboration or terminate this Agreement. (b) Each party will have the right to terminate this Agreement (i) in the event of insolvency or bankruptcy of the other party, or (ii) after appropriate written notice to the other that the other is in breach of any material term of this Agreement, unless the other party cures the breach before the expiration of 60 days from the date of receipt of such notice. (c) Either party may elect to terminate the collaboration or this Agreement prior to expiration of this Agreement by providing to the other 90 days’ written notice to the other.Such termination of this Agreement shall not relieve the parties of any obligation accruing prior to such termination, even if such obligation extends beyond such termination. (d) In the event that this Agreement is terminated for any reason, the parties shall cooperate toward arriving at a final accounting for amounts due by one party to the other; including amounts due to Supplier for direct costs incurred and non-cancelable commitments made in the performance of this Agreement for which RII has agreed to be responsible (not to exceed the amount for which RII has agree to be responsible), and amounts due to RII for pre-paid amounts to Supplier for activities and expenses not yet performed or incurred by Supplier. 6.3Other Agreements.Termination of this Agreement for any reason shall not have any effect upon projects, activities, collaborations, commercial arrangements, or service arrangements that the parties may have with one another and that do not relate to the Equipment or this Agreement. 6.4Survival.Section 4, Section 5, Sub-Section 6.2(d), Sub-Section 7.7, and Sub-Section 7.11 shall survive termination of this Agreement for any reason. SECTION
